DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 20110102423 A1 – hereafter Nam
	b.	US 20150042557 A1 – hereafter Narita

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    134
    542
    media_image1.png
    Greyscale


Status of Claims
5.	This Office Action is in response to the amendments filed on January 11th 2021. 
Response to Arguments
6.	The 35 U.S.C. § 112 rejections has been withdrawn in view applicant’s argument and assertion.
7.	Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narita et al (US/2015/0042557 A1), hereafter Narita.
Regarding Claim 1, Narita disclosed, a method comprising: defining a triggering area, the triggering area having a border with the border being arranged, at least partially, within a positioning zone for observing a multi view content displayed on a display based on a position of a viewer (Narita: Fig.15-Fig.17, ¶s 140-158); and when the viewer position is located within said triggering area, triggering one or more incentive effects (Narita: Fig.16, OBJ1 (incentive effects), Fig.17A, without OBJ1, ¶s 158-159).  

Regarding Claim 9, Narita disclosed, an apparatus, comprising: a processor (Narita: ¶11, a computer, Fig.2 23, 901, CPU, ¶ 173); and a memory-storing device storing instructions operative, when executed by the processor (Narita: ¶s 11, 75, 127, 154), to cause the apparatus to: define a triggering area, the triggering area having a border with the border being arranged, at least partially, within a positioning zone, for observing a multi view content displayed on a display based on a position of a viewer (Narita: Fig.15-Fig.17, ¶s 140-158); and ]when the viewer position is located within said triggering area, trigger one or 

Regarding Claim 15, is directed to, a non-transitory program storage device, readable by a computer, tangibly embodying a program of instructions executable by the computer, associated with the apparatus claimed in claim 9, the substance of the claimed invention is identical to that of claim 9. Accordingly, claim 15 is rejected under similar rationale.

Specification
8.	The abstract of the disclosure is objected to because applicant filed the first of the PCT application as abstract.  Abstract should be a single paragraph on a single page. Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
9.	Claims 2-8, 10-14  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        March 10, 2021